Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 12, 2021

                                        No. 04-21-00369-CV

      IN THE INTEREST OF L.L.B, J.A.B, J.A.B, A.J.B., AND B.B.L., CHILDREN,

                   From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA01007
                        Honorable Linda A. Rodriguez, Judge Presiding


                                           ORDER
       On October 5, 2021, we abated this appeal to the trial court for the appointment of new appellate
counsel to represent appellant J.J.B. On October 6, 2021, the trial court signed an order appointing
Manuel Rodriguez to represent appellant J.J.B. in this appeal.
        We LIFT the abatement and REINSTATE the appeal on this court’s docket. Appellant J.J.B.’s
brief and appellant A.N.L.’s brief are due on or before November 2, 2021.



                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court